DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 7, 2019 and November 18, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
4.	Claims 1-5 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, the closest prior art Ichikawa et al (Ichikawa) (JP 2013207929, see English Machine Translation attached) teaches (see fig. 3 below) a cooling system for a rotary electric machine (Abstract) comprising: a rotary electric machine (3) (¶ 21);  
5a pump (P1, P2) configured to increase and decrease a flow rate of a coolant according to a magnitude of a rotational speed of the rotary electric machine (3) and pump the coolant (¶ 23); 

a second coolant flow path (over pressure port 22e) branching off from the first coolant flow path (31, 38, 42) and 10configured to guide the coolant to the pump (P1, P2) (¶ 25); 
a pressure regulation part (22) provided in the first coolant flow path and configured to regulate a pressure in the first coolant flow path (31, 38, 42) (¶ 25). 

    PNG
    media_image1.png
    902
    633
    media_image1.png
    Greyscale

Ichikawa nor the cited prior art teaches-2-4848-5715-6810.1Atty. Dkt. No. 081909-0314 a flow rate regulation part provided at a position downstream than the pressure regulation part in the second coolant flow path in a flow direction of the coolant and 15configured to regulate a flow rate of the coolant; a third coolant flow path branching off from a position between the pressure regulation part and the flow rate regulation part in the second coolant flow path and joining to a position downstream than the branching position of the second coolant flow path in the first coolant flow path in the flow direction of the coolant; and  20a flow path switching part provided in the third coolant flow path and configured to allow a flow of the coolant to the first coolant flow path when experiencing a pressure of a threshold or more.
Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a flow rate regulation part (41) provided at a position downstream than the pressure regulation part (40) in the second coolant flow path (32) in a flow direction of the coolant and 15configured to regulate a flow rate of the coolant; a third coolant flow path (33) branching off from a position between the pressure regulation part (40) and the flow rate regulation part (41) in the second coolant flow path (32) and joining to a position downstream than the branching position of the second coolant flow path (32) in the first coolant flow path (31) in the flow direction of the coolant; and 20a flow path switching part (50) provided in the third coolant flow path (33) and configured to allow a flow of the coolant to the first coolant flow path (31) when experiencing a pressure of a threshold or more (see fig. 1 below) -- in the combination as claimed.

Claims 2-5 are allowed due to dependence on claim 1.

    PNG
    media_image2.png
    617
    989
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Uchida et al (U.S. Patent No. 6833641) teaches a drive unit e.g. electric and hybrid drive units for vehicle, has oil reservoir which includes weir between respective 
Williams et al (U.S. PGPub No. 20030230274) teaches a lubrication system comprising of a main pump and an auxiliary lubricant pump that is being controlled based on engine operating conditions, are operated to pump lubricant from sump to secondary gallery and head lubrication gallery. The auxiliary feed lines are connected by a communication valve. The lubricant is allowed to flow from auxiliary feed line to secondary gallery only when the valve is kept open.
Takei et al (JP 2012106599, see English Machine Translation attached) teaches a cooling and lubrication system comprising of a first oil pump connected to a wheel and driven during travelling of a vehicle, the amount of oil to be discharged increases according to the increase in vehicle speed, namely heating value of the lubricating/cooling section of the electric motor or the like, so that a required and sufficient amount of oil is automatically supplied to the lubricating and cooling section to secure the cooling performance. Further, even if the first oil pump stops during vehicle stop, oil can be supplied to the lubricating/cooling section of the electric motor stopping in a high temperature state without any trouble when a second oil pump is driven by an engine. Lubricating/cooling oil passages extending from the first and second oil pumps communicate with each other, so that all lubricating/cooling sections can be cooled even if one of the pumps stops, and no air is sucked to the lubricating/cooling oil passage communicating with the stopping oil pump.
Nishikawa et al (U.S. PGPub No. 20060223670) teaches an hydraulic circuit control device that selectively supplies oil to a first oil passage and a second oil 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834